UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6868



EDWARD BERNARD LUNSFORD, SR.,

                                             Plaintiff - Appellant,

          versus


ROBERT PARROTTE; DON MOBLEY; HERB PARRISH;
RENA MCNIEL,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-98-150-5-BR)


Submitted:   September 30, 1999           Decided:   October 7, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Bernard Lunsford, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Bernard Lunsford, Sr., seeks to appeal the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint.    We dismiss the appeal for lack of jurisdiction

because Lunsford’s notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on May

13, 1998.   Lunsford’s notice of appeal was filed on April 15, 1999.

Because Lunsford failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2